Per Curiam.

The agreement alleged to have been made between the parties outside the confines of a racetrack, whereby plaintiff was to receive a stated share of the prospective winnings of a wager to be made by him on defendant’s behalf at the said racetrack, is void and unenforcible. (Penal Law, §§ 991, 992; 6 Williston, Contracts [Rev. ed], § 1681; People v. Hebert, 203 Misc. 173; Holberg v. Westchester Racing Assn., 184 Misc. 581; Lundstrom v. De Santos, 205 Misc. 260; Sturm v. Truby, 245 App. Div. 357.)
The order should be unanimously reversed, with $10 costs to defendant, and motion by defendant for summary judgment granted.
Concur — Martuscello, Hogan and Ritchie, JJ.
Order reversed, etc.